O’NIELL, J.
(concurring in result). The question of venue, of course, is a question, of fact, but it does not relate to the guilt or innocence ' of the party accused. The Constitution provides that a criminal prosecution shall, riot be had in any other parish than that, 'in- ."vjíhich the crime was committed, unless the venue be changed, etc. Constitutions of 1898 arid of 1913, art. 9, and Constitution of .1921J, art.. 1, § 9- If a person indicted for crime files a preliminary plea to the jurisT ¡diction, the question ought to be heard and decided by the judge alone. State v. Montgomery, 115 La. 155, 38 South. 949; State v. Malone, 133 La. 56, 62 South. 350; State v. Moore, 140 La. 281, 72 South. 965.
It is now generally conceded that the question of venue or jurisdiction, in a criminal prosecution, may be disposed of by the verdict of the jury, under the general issue, if the defendant has seen fit to waive his right to file a preliminary plea to the jurisdiction of the court. When the question of venue is thus left to the jury, it is for the jury alone to decide. Por that reason, I concur in the decree, holding that the judge should not have taken the question away from the jury by telling the jury that the three towns through which had passed the train on which the crime is supposed to haye been committed were in the parish of Beauregard. The judge had the right to instruct the jurors that, if they knew whether the towns of De Ridder, Ludington and Bon Ami were in the parish of Beauregard, regardless of any evidence having been introduced on the subject, the jurors had the right to use their knowledge. of the fact as evidence m the case. That would have been stating a legal proposition. But the judge should not have substituted his own knowledge for the knowledge of the jurors on the subject.
Pacts that are or ought to be generally known, such as historical facts, or geographical locations, are not, in a strict .sense, matters of which the courts take judicial cognizance. A judge’s" judicial knowledge is confined to matters of law. But a jury has the same right- that a judge has to take notice of facts that are generally kriown, or that every person of ordinary intelligence is supposed to know. • Of course, for a juror to observe á fact that is so commonly known that it need not be proven in the trial of ri lawsuit,-tire juror himself must have'knowledge of the. fact; and he must know it be*829cause of its being a matter of common knowledge. Tbe idea of the judge’s instructing the jury upon a fact which he deenis to be a matter of common knowledge implies that it is not a matter of such common knowledge.
An interesting decision on this subject was rendered by the Supreme Court of Tennessee, in Cash v. State, 10 Humph. 111. During the prosecution, for tbe crime of larceny, after tbe hearing of evidence and while the case was being "argued, the judge suggested to the Attorney General that be might introduce evidence in relation to the venue. It appears that a statute had been enacted, changing one of the boundary lines of the county so as to put the locality where tbe crime was committed into an adjoining county. There was a provision in the Constitution of Tennessee forbidding tbe changing of a county line in such way as to bring the line within a distance less than 12 miles from tbe courthouse in any old county. The Supreme Court of Tennessee had decided in a previous case (Gotcher v. Burrows, 9 Humph. 585) that the statute in question was unconstitutional in so far as it had undertaken to bring the boundary line of an old county within the prescribed distance of 12 miles from the courthouse. The Attorney General, therefore, offered testimony to prove that the boundary’ line described in tbe statute, which would put tbe venue of tbe crime in tbe adjoining county, was less than 12 miles from the courthouse in which the prosecution was going on. The judge instructed the jury that, if, from the evidence the jurors should conclude that the new boundary line of the counts'" was less than 12 miles from the courthouse, they should disregard the statute purporting to place that part of the county into the adjoining county. The Supreme Court held that the instruction was correct, because tbe judge’s knowledge that the statute bad been decreed unconstitutional, to tbe extent mentioned, was a matter of which the judge had to take judicial cognizance; and,-being a proposition of law, as distinguished from a fact of common knowledge, it whs a legitimate subject of instruction by the. judge to the jury. From the reasoning and- logic of the opinion, it appears that it would have been declared an error if the judge had instructed the jury that the line described in the statute was less than 12 miles from the courthouse, or if he had said that, for that reason, the statute was unconstitutional.
The "jurors, in this ease, being residents of the parish of Beauregard, may have been as well aware of the location of Ludingtón and Bon Ami, as of the town of De" Ridder, which is the parish seat. For that'reason the judge’s instruction, which, in effect, was that the venue had been proven, may have been harmless. But we are dealing' with a legal principle of universal application. Therefore, however technical the:court’s ruling in this case may seem, I concur in it.